   Case 1:20-cv-05314-RBK Document 7 Filed 07/02/20 Page 1 of 3 PageID: 52



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

 BRIAN A. PERRI,
                                                           Civil Action No. 20-5314 (RBK)
                  Petitioner,

           v.
                                                                      OPINION
 UNITED STATES OF AMERICA,

                  Respondent.

          Before the Court is an Amended Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.

§ 2241, filed by next friend, Nicola Perri (“Movant”). In an earlier Order, this Court had

terminated this matter for Movant’s failure to pay the filing fee and failure to submit a petition on

the proper form. Movant has since remedied those deficiencies. For the following reasons, the

Court will dismiss the Petition without prejudice for lack of standing.

          By way of background, Movant seeks to file this Petition as a next friend on behalf of

Petitioner, who is incarcerated at FCI Fort Dix. Movant seeks an order to release Petitioner into

home confinement due to the Covid-19 pandemic under the Coronavirus Aid, Relief, and

Economic Security Act, § 12003(b), Pub. L. No. 116-136, 134 Stat. 281 (2020). Movant also seeks

compassionate release for Petitioner under the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194

(2018).

          Under the “next friend” doctrine, a party may have standing “to file and pursue a claim in

court on behalf of someone who is unable to do so on his/her own.” See, e.g., Burton v. United

States, No. 20-5322, 2020 WL 2899496, at *1 (D.N.J. June 3, 2020). There are two requirements

for next friend standing, the next friend: (1) “must provide an adequate explanation — such as

inaccessibility, mental incompetence, or other disability — why the real party in interest cannot

appear on his own behalf to prosecute the action”; and (2) must have “some significant relationship
    Case 1:20-cv-05314-RBK Document 7 Filed 07/02/20 Page 2 of 3 PageID: 53



with the real party in interest” and be “truly dedicated to the best interests” of that party. Id.

(quoting Whitmore v. Arkansas, 495 U.S. 149, 163–64 (1990)). The proposed next friend bears

the burden “to clearly . . . establish the propriety of [her] status and thereby justify the jurisdiction

of the court.” Id.

        With those principles in mind, Movant, as Petitioner’s wife, appears to satisfy the second

prong of next friend standing. Movant, however, fails to establish why Petitioner “cannot appear

on his own behalf to prosecute the action.” Whitmore, 495 U.S. at 163–64. In earlier documents,

Movant only alleged that Petitioner “has no access to courts.” (ECF No. 1, at 1).

        Movant provides no evidence or explanation to support the “contention that Petitioner does

not have access to the Court and is incompetent to file his own petition.” Burton, 2020 WL

2899496, at *2. Indeed, on a daily basis, this Court continues to receive mail and legal documents

from pro se prisoners at FCI Fort Dix pursuing their cases, including in COVID-19 related

petitions seeking similar relief. Consequently, Movant has failed to establish standing to bring

this Petition.

        Additionally, as the Third Circuit has held, a “non-attorney cannot represent another party,

even if acting as a next friend.” Schlemmer v. Cent. Intelligence Agency, 804 F. App’x 127, 128

(3d Cir. 2020). As a result, Movant, as a layperson, cannot pursue this case without an attorney.

“In other words, Petitioner can appear on his own behalf. . . [,] with an attorney to represent him,”

or with a next friend who has retained an attorney. Burton, 2020 WL 2899496, at *1.

        Accordingly, the Court will dismiss the Petition for Movant’s lack of standing. This

dismissal is without prejudice to Petitioner’s ability to file a new § 2241 petition seeking the same

relief either on his own behalf or with the assistance of counsel. Alternatively, if Movant is able




                                                   2
   Case 1:20-cv-05314-RBK Document 7 Filed 07/02/20 Page 3 of 3 PageID: 54



to retain representation and able to establish proper standing under Whitmore, she may move to

reopen this matter. Burton, 2020 WL 2899496, at *2.

       For the foregoing reasons, the Court will dismiss the Petition. An appropriate Order

follows.



DATED: June 17, 2020                                     s/Robert B. Kugler
                                                         ROBERT B. KUGLER
                                                         United States District Judge




                                              3
